 1

 2                                                                                  FILED
 3
                                       UNITED STATES DISTRICT COURT                   OCT 09 Z018
 4
                                                                                     SUSAN Y. 800NG
                                    NORTHERN DISTRICT OF CALIFORNIA CLERK, US oiS^RiCT COURT
 5                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                           SAN FRANCISCO DIVISION
 6

 7   UNITED STATES OF AMERICA,                            NO. 3:18-MJ-71359 MAG (JCS)
 8            Plaintiff,                                  PROrOSEDi DETENTION ORDER
 9       V.


10   ARMANDO DANIEL CALDERON,

11            Defendant.

12

13

14

15            On September 25, 2018, defendant Armando Daniel Calderon was arrested and charged by

16   criminal complaint with conspiracy to distribute and to possess with intent to distribute

17   methamphetamine, in violation of Title 21, United States Code, Sections 846 and 841(a)(1), (b)(1)(C).

18   Defendant made his initial appearance on the complaint on September 26, 2018.

19            This matter came before the Court on October 4, 2018, for a detention hearing. The defendant

20   was present and represented by Jessica Nail. Assistant United States Attorney Katherine Wawrzyniak

21   appeared for the government. The government moved for detention, and the defendant opposed. At the

22   hearing, counsel submitted proffers and arguments regarding detention.

23            Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

24   the record, the Court finds, by clear and convincing evidence, that no condition or combination of

25   conditions will reasonably assure the safety of the community, as required. The Court also finds, by a

26   preponderance of the evidence, that no condition or combination of conditions will reasonably assure the

27   appearance of the defendant. Accordingly, the defendant must be detained pending further proceedings

28   in this matter.
     DETENTION ORDER
     NO. CR 18-mj-71359 MAG (JCS)
